UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2298


PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC.,

                    Plaintiff - Appellee,

             v.

TRI-STATE ZOOLOGICAL PARK OF WESTERN MARYLAND; ANIMAL
PARK, CARE & RESCUE, INC.; ROBERT L. CANDY,

                    Defendants - Appellants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Paula Xinis, District Judge. (1:17-cv-02148-PX)


Submitted: November 30, 2021                                      Decided: January 6, 2022


Before NIEMEYER and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lynn T. Krause, KAGAN, STERN, MARINELLO & BEARD, LLC; Nevin L. Young,
Annapolis, Maryland, for Appellants. Adam B. Abelson, Baltimore, Maryland, Marcos E.
Hasbun, ZUCKERMAN SPAEDER LLP, Tampa, Florida; Caitlin Hawks, Zeynep Graves,
PETA FOUNDATION, Los Angeles, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tri-State Zoological Park of Western Maryland, Inc., Animal Park, Care & Rescue,

Inc., Robert L. Candy (collectively, “Defendants”) and Defendants’ counsel Nevin Young

appeal from the district court’s post-judgment order denying Defendants’ motion for

reconsideration and ordering Defendants and Young to pay, jointly and severally,

$56,655.77 in attorney’s fees and costs as a sanction for misconduct, raising a variety of

claims.

       We question whether Appellants have presented their claims in accordance with

Federal Rule of Appellate Procedure 28(a)(8)(A), which requires the argument section of

appellants’ opening briefs to contain their “contentions and the reasons for them, with

citations to the authorities and parts of the record on which the appellant relies.” See Sky

Cable, LLC v. DIRECTV, Inc., 886 F.3d 375, 383 n.3 (4th Cir. 2018) (deeming appellants’

argument abandoned for failure to comply with Fed. R. App. P. 28(a)(8)(A)); EEOC v. Md.

Ins. Admin., 879 F.3d 114, 122 n.10 (4th Cir. 2018) (same). Nevertheless, to the extent we

can discern the legal basis for Appellants’ arguments, we find them unconvincing. See

Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 402 (4th Cir. 1998) (reviewing denial

of a motion for reconsideration for abuse of discretion); see also Brubaker v. City of

Richmond, 943 F.2d 1363, 1387 (4th Cir. 1991) (reviewing imposition of sanctions for

abuse of discretion). Accordingly, we affirm the district court’s order. People for the

Ethical Treatment of Animals, Inc. v. Tri-State Zoological Park of W. Md., No. 1:17-cv-

02148-PX (D. Md. Oct. 29, 2020).



                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this Court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3